DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on October 12, 2021 were received and fully considered. Claims 1 and 16 were amended. Upon further Examiner’s amendment, the claimed invention is in condition for allowance. Also, the previous drawing objections raised in the previous office action are hereby withdrawn. Please see below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 12, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Kim on February 16, 2022.

The application has been amended as follows: 

Claim 1:	
A hydration state indicator comprising:
a watertight shell;
a semi-permeable membrane configured to permit the passage of water molecules and to block the passage of molecules of at least one solute;
a water-absorbent indicator layer enclosed by the shell and the membrane, 
wherein the water-absorbent indicator layer has a predetermined osmotic strength, wherein the predetermined osmotic strength is substantially equal to the osmotic strength of healthy human tissue, 
wherein the volume a first region of the water-absorbent indicator layer is variable in dependence on the water content of the water-absorbent indicator layer, 
wherein the water-absorbent indicator layer provides a visual indication of hydration state which changes dynamically with the volume or water content of at least one part of the water-absorbent indicator layer, 
wherein the volume of a second region of the water-absorbent indicator layer is variable in dependence on the water content of the water-absorbent indicator layer to a different degree than the first region wherein the first region and the second region are disposed on the same layer of the water-absorbent indicator layer,
wherein an optical property of the water-absorbent indicator layer is variable in dependence on the volume of the at least one part of the water-absorbent indicator layer,
wherein the output means comprises a transparent window provided in the shell, and
wherein the water-absorbent indicator layer comprises a photonic colloidal crystal in which particles of a first material are suspended in a second material, wherein the second material is water-absorbent, and wherein the separation between the particles of the first material is variable in dependence on the water content of the second material; and
output means configured to provide an output which is variable in dependence on the volume of the at least one part of the water-absorbent indicator layer,[[;]]
wherein at least one of[[:]] the shell, a layer between the water-absorbent indicator layer and the shell, and an external surface of the shell comprise a light-diffusing material.

Claim 2: (Canceled)

Claim 3:	
The hydration state indicator according to claim 2, wherein the water-absorbent indicator layer comprises:
a layer of water-absorbent material having a first refractive index, wherein the thickness of the layer of water absorbent material is variable in dependence on the water content of the layer of water absorbent material;
a first interface between the layer of water-absorbent material and a first adjacent material; and
a second interface between the layer of water-absorbent material and a second adjacent material;
wherein the first adjacent material and the second adjacent material each have a refractive index which is different to the first refractive index, such that the water-absorbent indicator layer functions as a dichroic filter.

Claim 5: (Canceled) 


The hydration state indicator according to claim 2, wherein the water-absorbent indicator layer comprises a cholesteric liquid crystal material comprising a plurality of cholesteric liquid crystals which each have a director axis, wherein a period of variation of the director axes of the cholesteric liquid crystals in the material is variable in dependence on the water content of the cholesteric liquid crystal material.


Claim 8:
A hydration state indicator comprising: a watertight shell;
a semi-permeable membrane configured to permit the passage of water molecules and to block the passage of molecules of at least one solute;
a water-absorbent indicator layer enclosed by the shell and the membrane, 
wherein the water-absorbent indicator layer has a predetermined osmotic strength, 
wherein the predetermined osmotic strength is substantially equal to the osmotic strength of healthy human tissue, 
wherein the volume of at least one part of the water-absorbent indicator layer is variable in dependence on the water content of the water-absorbent indicator layer, 
wherein an electrical property of the water-absorbent indicator layer is variable in dependence on the volume of the at least one part of the water-absorbent indicator layer, 
wherein the water-absorbent indicator layer provides an indication of hydration state which changes dynamically with the volume or water content of at least one part of the water-absorbent indicator layer,
wherein an optical property of the water-absorbent indicator layer is variable in dependence on the volume of the at least one part of the water-absorbent indicator layer,
wherein the output means comprises a transparent window provided in the shell, and
wherein the water-absorbent indicator layer comprises a photonic colloidal crystal in which particles of a first material are suspended in a second material, wherein the second material is water-absorbent, and wherein the separation between the particles of the first material is variable in dependence on the water content of the second material; and
output means configured to provide an output which is variable in dependence on the volume of the at least one part of the water-absorbent indicator layer, wherein the output means comprises one or more of:
a display directly secured to an outer surface of the shell and electrically connected to the water-absorbent indicator layer;
a vibrator directly secured to the outer surface of the shell and electrically connected to the water-absorbent indicator layer; and
a speaker directly secured to the outer surface of the shell and electrically connected to the water-absorbent indicator layer.

Claim 9:
The hydration state indicator according to claim 8, wherein the electrical property is conductance, and wherein the water-absorbent indicator layer comprises particles of a first material suspended in a second material, wherein the second material is water-absorbent and the separation between the particles of the first material is variable in dependence on the water content of the second material, and wherein one of the first and second materials has relatively low or no conductance and the other of the first and second materials has relatively high conductance.

Claim 10:
The hydration state indicator according to claim 8, wherein the electrical property is conductance, and wherein the water-absorbent indicator layer comprises salt ions in a water-absorbent matrix material.

Claim 11:
water-absorbent indicator layer comprises first and second conductive plates, and a layer of non-conductive material between the first and second conductive plates, wherein the non-conductive material is water-absorbent and the thickness of the non-conductive material is variable in dependence on the water content of the layer of water absorbent material.

Claim 12:
The hydration state indicator according to claim 1, wherein the output means is arranged to display an image and/or text in response to a volume change of the at least one part of the water-absorbent indicator layer.

Claim 13:
The hydration state indicator according to claim 12, wherein the water-absorbent indicator layer comprises a first region and an adjacent second region, wherein a first optical property of the first region changes by a first amount in response to a volume change of the at least one part of the water-absorbent indicator layer, and a second optical property of the second region changes by a second, different amount in response to the volume change of the at least one part of the water-absorbent indicator layer.

Claim 15:
The water-absorbent indicator layer arranged for use in a hydration state indicator according to claim 1, wherein the water-absorbent indicator layer comprises a water-absorbent material having a predetermined osmotic strength, wherein the osmotic strength is substantially equal to the osmotic strength of healthy human tissue, and wherein the volume of at least one part of the water-absorbent indicator layer is variable in dependence on the water content of the water-absorbent indicator layer.


A hydration state indicator comprising: a watertight shell;
a semi-permeable membrane configured to permit the passage of water molecules and to block the passage of molecules of at least one solute;
a water-absorbent indicator layer enclosed by the shell and the membrane,
wherein the water-absorbent indicator layer has a predetermined osmotic strength, 
wherein the predetermined osmotic strength is substantially equal to the osmotic strength of healthy human tissue,
wherein the volume a first region of the water-absorbent indicator layer is variable in dependence on the water content of the water-absorbent indicator layer,
wherein an optical property of the water-absorbent indicator layer is variable in dependence on the volume of the at least one part of the water-absorbent indicator layer,
wherein the water-absorbent indicator layer provides a visual indication which changes dynamically with the volume or water content of at least one part of the water-absorbent indicator layer[[;]],
wherein the water-absorbent indicator layer comprises a dichroic filter; and wherein the volume of a second region of the water-absorbent indicator layer is variable in dependence on the water content of the water-absorbent indicator layer to a different degree than the first region wherein the first region and the second region are disposed on the same layer of the water-absorbent indicator layer,
wherein an optical property of the water-absorbent indicator layer is variable in dependence on the volume of the at least one part of the water-absorbent indicator layer,
wherein the output means comprises a transparent window provided in the shell, and
wherein the water-absorbent indicator layer comprises a photonic colloidal crystal in which particles of a first material are suspended in a second material, wherein the second material is water-absorbent, and wherein the separation between the particles of the first material is variable in dependence on the water content of the second material; and
output means configured to provide an output which is variable in dependence on the volume of the at least one part of the water-absorbent indicator layer, wherein the output means comprises a transparent window provided in the shell[[;]],
wherein at least one of the shell, a layer provided between the water-absorbent indicator layer and the shell,  and an external surface of the shell, comprise a light-diffusing material. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1, and all dependent claims thereof, recites “wherein the water-absorbent indicator layer provides a visual indication of hydration state which changes dynamically with the volume or water content of at least one part of the water-absorbent indicator layer, wherein the volume of a second region of the water-absorbent indicator layer is variable in dependence on the water content of the water-absorbent indicator layer to a different degree than the first region wherein the first region and the second region are disposed on the same layer of the water-absorbent indicator layer, wherein an optical property of the water-absorbent indicator layer is variable in dependence on the volume of the at least one part of the water-absorbent indicator layer, wherein the output means comprises a transparent window provided in the shell, and wherein the water-absorbent indicator layer comprises a photonic colloidal crystal in which particles of a first material are suspended in a second material, wherein the second material is water-absorbent, and wherein the separation between the particles of the first material is variable in dependence on the water content of the second material; and output means configured 
Independent claims 8 and 16, and all dependent claims thereof, are also allowable for substantially similar reasons.
Therefore, claims 1, 3, 4, 6, 8-13, 15, and 16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PUYA AGAHI/Primary Examiner, Art Unit 3791